DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on September 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, it is unclear what metes and bounds of “comprises an image of tissue motion” are. An image is a non-moving image. So what is an image of tissue motion?  
In re claim 5, it is unclear what metes and bounds of “comprises an image of tissue stiffness or elasticicity” are. Is it necessary to calculate any of those value? 
In response to Applicant’s argument that color could be used to illustrate “tissue motion” or “tissue stiffness” for claims 4 and 5, but Applicant has not claimed color in the claims. What is the difference between the plot image that was already obtained in claim 1 than claims 4 and 5? Any gray scale can indicate motion and stiffness. A blur image can indicate motion, and the same blur image can show some stiffness when stiffness is not measured by a value. Any object can have some level of stiffness. Tofu is stiff, so is vessel wall. The claim does not require the measurement of any level of stiffness. It just require some information about stiffness. Any boundary shown on the image is a stiffness. “Comprises” is a very broad term. Motion and stiffness are also broad terms without any required or specific value. They are so broad that make them no different than what’s already obtained in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al (US 2015/0141821, from IDS filed on April 10, 2020, hereinafter Yoshikawa ‘821).
In re claim 1, Yoshikawa ‘821 teaches an ultrasonic diagnostic imaging system for shearwave analysis comprising: 
an ultrasonic array probe adapted to generate a push pulse at a specific focal point along a predetermined vector to produce a shearwave, transmit tracking pulses along tracking lines adjacent to the push pulse focal point, and receive echo signals from points along the tracking lines (0038, 0050, 0051, 0054, 0057, etc., fig. 16); 
a beamformer coupled to the array probe which controls the array probe and is adapted to generate push pulses and transmit tracking pulses and receive echoes along tracking lines (0040); 
a velocity detector adapted to measure the velocity of shearwaves passing through the tracking line locations (0050-0059, etc., fig. 16); 
an image processor adapted to receive echo signals during imaging and produce a pilot image of a target region (fig. 3, step 31); 
a push pulse locator, responsive to the pilot image, and adapted to analyze the pilot image and determine a focal point location for a push pulse (fig. 3, step 36, 0051-0052) lateral to the target region (fig. 5, para 0060, 52 is the target, and shear wave 53 is making progress toward it, as shown laterally; And 53 shear wave and its determined focal point is explained in para 0051-0052), 
wherein the push pulse locator is further coupled to the beamformer and adapted to control the setting of the push pulse focal point location (fig. 4); and 

In re claim 2, Yoshikawa ‘821 teaches wherein the pilot image further comprises a B mode image (fig. 7). 
In re claim 3, Yoshikawa ‘821 teaches wherein the pilot image further comprises a flow image (fig. 9, Doppler image is a flow image, 0039, 0042). 
In re claim 4, Yoshikawa ‘821 teaches wherein the pilot image further comprises an image of tissue motion (0039, 0083-0084). 
In re claim 5, Yoshikawa ‘821 teaches wherein the pilot image further comprises an image of tissue stiffness or elasticity (0083-0084). 
In re claim 9, Yoshikawa ‘821 teaches wherein the display is further adapted to display the pilot image (fig. 3, step 34). 
In re claim 10, Yoshikawa ’821 teaches wherein the image processor further comprises a plurality of different image processors adapted to produce a plurality of different kinds of pilot images, wherein the push pulse locator is further responsive to the plurality of different kinds of pilot images to determine a focal point location for a push pulse (figs. 7-9). 
In re claim 11, Yoshikawa ‘821 teaches wherein the image processors are adapted to periodically produce a new set of different kinds of pilot images (figs. 7-9). 
In re claim 12, Yoshikawa ‘821 teaches further comprising a beamformer controller, coupled between the push pulse locator and the beamformer, and adapted to control the beamformer to set a push pulse focal point location as determined by the push pulse locator (0088-0089). 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while resolving all outstanding issues.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to Applicant’s general argument that “Yoshikawa fails to show or suggest a push pulse locator, responsive to the pilot image, and adapted to analyze the pilot image and determine a focal point location for a push pulse lateral to the target region. Yoshikawa also does not show or suggest that the push pulse locator is further coupled to the beamformer and adapted to control the setting of the push pulse focal point location,” The Examiner disagrees. The Examiner has shown above that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793